In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-16-00077-CV
                            ________________________

                             TOM MILLER, APPELLANT

                                           V.

                          F-40 MOTORSPORTS, APPELLEE



                          On Appeal from the 69th District Court
                                  Moore County, Texas
                   Trial Court No. 15-9; Honorable Ron Enns, Presiding


                                    May 20, 2016

                           MEMORANDUM OPINION
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Pending before this court is a motion to dismiss filed by Appellant, Tom Miller.

By this motion, Miller represents that he and Appellee, F-40 Motorsports, have entered

into a settlement and resolved all claims and causes of action. Without passing on the

merits of the appeal, Miller’s motion is granted and the appeal is dismissed. See TEX.

R. APP. P. 42.1(a)(1). As the motion does not indicate an agreement of the parties
regarding the allocation of costs, all costs on appeal shall be taxed against the parties

incurring them. Id. at 42.1(d). Having dismissed this appeal at Miller’s request, no

motion for rehearing will be entertained and our mandate will issue forthwith.




                                                Per Curiam




                                            2